    Case 2:21-cv-00048-LGW-BWC Document 1 Filed 05/21/21 Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF GEORGIA
                     BRUNSWICK DIVISION

THE ONIONMAN COMPANY, LLC, )
VIDALIA ORGANICS, INC., and       )
SHAD J. DASHER,                   )
                                  )
     Plaintiffs,                  )               CIVIL ACTION FILE
v.                                )               NO.: CV221-048
                                  )               _____________________
NATIONWIDE AGRIBUSINESS           )
INSURANCE COMPANY and             )
SOUTH GEORGIA INSURANCE           )
ASSOCIATES, LLC,                  )
                                  )
     Defendants.                  )
 ________________________________ )

                         NOTICE OF REMOVAL

      Defendant Nationwide Agribusiness Insurance Company (“Nationwide”)

hereby removes this action from the Superior Court of Long County, Georgia,

pursuant to 28 U.S.C. §§ 1441 and 1446, and states as follows:

                                      1.

      Plaintiff initiated this action in the Superior Court of Long County,

Georgia, on April 20, 2021, where it was styled The Onionman Company, LLC,

Vidalia Organics, Inc., et al. v. Nationwide Agribusiness Insurance Company, et

al, Civil Action No. SUV2021000066. (Exhibit A.) The complaint was served




                                      -1   -
    Case 2:21-cv-00048-LGW-BWC Document 1 Filed 05/21/21 Page 2 of 6




on Nationwide’s registered agent on April 23, 2021. (Exhibit B.) This notice is

filed timely within 30 days thereafter as allowed by 28 U.S.C. § 1446(b).

                                        2.

      Plaintiff The Onionman Company, LLC, is a nominal party that does not

seek any relief from Defendants such that its citizenship does not affect this

Court’s diversity jurisdiction. See Navarro Sav. Ass’n. v. Lee, 446 U.S. 458, 461

(1980). Moreover, it is a citizen of Georgia as its member Shad J. Dasher is a

citizen of Georgia. (Exhibit A, ¶ 5.)

                                        3.

      Plaintiff Vidalia Organics, Inc. is a nominal party that does not seek any

relief from Defendants such that its citizenship does not affect this Court’s

diversity jurisdiction. See Navarro Sav. Ass’n. v. Lee, 446 U.S. 458, 461 (1980).

Moreover, it is a citizen of Georgia where it is incorporated and has its principal

place of business. (Exhibit A, ¶ 1.)

                                        4.

      Nationwide is a citizen of Iowa, where it is incorporated and has its

principal place of business.

                                        5.

      South Georgia Insurance Associates, LLC (“SGIA”) is a citizen of

Georgia for purposes of federal court jurisdiction as its sole member John Paul


                                        -2   -
    Case 2:21-cv-00048-LGW-BWC Document 1 Filed 05/21/21 Page 3 of 6




Ewaldson is a citizen. However, SGIA has been joined fraudulently such that its

citizenship is not considered for purposes of federal court jurisdiction. See

Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011). As such,

there is complete diversity of citizenship between Plaintiffs and Defendant.

                                        6.

      Because SGIA has not been properly joined, its consent is not needed for

removal pursuant to 28 U.S.C. § 1446(b)(2)(A). See Restivo v. Bank of Am.

Corp., 618 F. App’x. 537, 540, n.5 (11th Cir. 2015) (“A fraudulently joined

defendant need not consent to removal.”) Nevertheless, SGIA has indicated its

consent to removal by Nationwide.

                                        7.

      Plaintiffs seek more than $75,000, thereby satisfying the amount in

controversy for federal court jurisdiction under 28 U.S.C. § 1332(a).

Specifically, Plaintiff Dasher seeks the damages that he may recover in the

underlying tort action currently pending in the Superior Court of Long County,

which he has alleged as $500,000. (Exhibit A, ¶¶ 28, 35 and Exhibit 2 thereto.)

In addition, Plaintiffs seek up to $1 million in insurance proceeds “by operation

of law” or the “limits of the [uninsured/underinsured motorist] policy” which is

$500,000. (Id., ¶¶ 11, 19, 22-24, 27-28 and Exhibit 1 thereto.)




                                       -3    -
    Case 2:21-cv-00048-LGW-BWC Document 1 Filed 05/21/21 Page 4 of 6




                                         8.

      This case is removable to this Court based on its diversity of citizenship

jurisdiction pursuant to 28 U.S.C. §§ 1332(a) and 1441.

                                         9.

      Because this action was brought in the Superior Court of Long County,

Georgia, it is properly removed to the Brunswick Division of the United States

District Court for the Southern District of Georgia pursuant to 28 U.S.C. §

1446(a),

                                         10.

      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

orders served on Nationwide in the state court action is attached hereto as

Exhibits A. In addition, Plaintiffs have stipulated to Nationwide’s answer being

due June 15, 2021. (Exhibit C.)

                                         11.

      Nationwide will file with the Clerk of Court for the Superior Court of

Long County a Notice of Filing Notice of Removal pursuant to 28 U.S.C. §

1446(d), attached hereto as Exhibit D.

                                         12.

      Nationwide demands a jury on all issues so triable.




                                         -4   -
    Case 2:21-cv-00048-LGW-BWC Document 1 Filed 05/21/21 Page 5 of 6




                                   FREEMAN MATHIS & GARY, LLP

                                   /s/ Philip W. Savrin
                                   Philip W. Savrin
                                   Georgia Bar No. 627836
                                   psavrin@fmglaw.com
                                   Lee D. Whatling
                                   Georgia Bar No. 689717
                                   lwhatling@fmglaw.com

                                   Counsel for Defendant Nationwide
                                   Agribusiness Insurance Company
100 Galleria Parkway, Suite 1600
Atlanta, Georgia 30339-5948
T: 770.818.0000
F: 770.937.9960




                                   -5   -
    Case 2:21-cv-00048-LGW-BWC Document 1 Filed 05/21/21 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the within and foregoing

NOTICE OF REMOVAL by depositing a true and correct copy thereof in the

United States mail, postage prepaid, properly addressed, and electronically filed

the same with the Clerk of Court using the CM/ECF system, which will

automatically send e-mail notification of such filing, to the following attorneys

of record:

                              J. Robert Persons
                            Lindsey & Lacy, PC
                        200 Westpark Drive, Suite 280
                        Peachtree City, Georgia 30269

                               Billy Ned Jones
                            Jones, Osteen & Jones
                                P.O. Box 800
                           Hinesville, Georgia 31310

      This 21st day of May, 2021.

                                      /s/ Philip W. Savrin
                                      Philip W. Savrin
                                      Georgia Bar No. 627836
                                      psavrin@fmglaw.com

                                      Counsel for Defendant Nationwide
                                      Agribusiness Insurance Company

FREEMAN MATHIS & GARY, LLP
100 Galleria Parkway, Suite 1600
Atlanta, Georgia 30339-5948
T: 770.818.0000
F: 770.937.9960


                                      -6   -
